 

Exhibit 10.7

2015 EXECUTIVE OFFICER BONUS PROGRAM

On March 27, 2015, the Compensation Committee (the “Compensation Committee”) of
the Board of Directors of NeoPhotonics Corporation (the “Company”) approved
target bonuses for 2015 for its “named executive officers” (as defined in Item
402(a)(3) of Regulation S-K promulgated by the Securities and Exchange
Commission) in the amounts set forth below.

 

Named Executive Officer

 

2015 Target
Bonus
Percentage(1)

 

 

2015 Target
Bonus
Amount(2)

 

Timothy S. Jenks, President and Chief Executive Officer

 

 

75

%

 

$

300,000

 

Clyde R. Wallin, Senior Vice President and Chief Financial Officer

 

 

40

 

 

 

114,000

 

Dr. Raymond Cheung, Senior Vice President and Chief Operating Officer

 

 

40

 

 

 

136,000

(3)

Dr. Wupen Yuen, Senior Vice President and General Manager

 

 

40

 

 

 

110,000

 

Benjamin L. Sitler, Senior Vice President of Global Sales

 

 

40

 

 

 

106,000

 

 

(1)

Target bonuses percentages are expressed as a percentage of 2015 base salary.

(2)

To the extent the applicable base salary is adjusted in 2015, the dollar amount
resulting from the target bonus percentage would be adjusted for the pro rata
portion of the year in which the adjusted salary applies.

(3)

The Target Bonus Amount is calculated in U.S. dollars at the applicable exchange
rate and Dr. Cheung’s actual bonus, if any, will be paid in RMB.

The Compensation Committee structured target bonuses for the fiscal year 2015 so
that payouts would be determined based in part on achievement against corporate
objectives, including:

 

 

•

 

Non-GAAP net income from operations for the fiscal year 2015; and

 

•

 

Completion of research and development product platforms expected to generate
profitable revenue in fiscal year 2015 and beyond.

 

For target bonuses for the fiscal year 2015, the Compensation Committee
established performance goals for each of the above metrics that are aligned
with corporate objectives. While these various performance goals were selected,
they are merely non-binding guidelines to be used as one factor in determining
the actual bonuses earned.

The Compensation Committee may in its discretion award up to fifty percent (50%)
of the final earned 2015 bonuses to senior management and U.S. director level
employees in the form of restricted stock units.

It is expected that, in the first quarter of 2016, the Compensation Committee
will review the Company’s fiscal year 2015 corporate performance against each of
the corporate goals and other aspects of corporate and individual performance to
determine any actual bonus awards for performance related to the fiscal year
2015.

 